RUBICON MINERALS CORPORATION Interim Consolidated Financial Statements Third Quarter Ended September 30, 2013 (Unaudited) RUBICON MINERALS CORPORATION Consolidated Balance Sheets (Unaudited) (in Canadian dollars, in thousands) September 30, 2013 December 31, 2012 Assets Current assets Cash and cash equivalents (note 17) $ $ Temporary investments (note 4) Marketable securities (note 5) Accounts receivable Prepaid expenses and supplier advances Restricted cash and deposits (note 6) Property, plant and equipment (note 7) Exploration and evaluation assets (note 8) $ $ Liabilities and Equity Current liabilities Accounts payable and accrued liabilities (note 9) $ $ Current portion of finance lease obligation (note 10) Non-current liabilities Deferred income taxes Finance lease obligation (note 10) - Provision for closure and reclamation (note 11) Equity Share capital (note 12) Share-based payment reserve Accumulated other comprehensive loss ) ) Deficit ) ) $ $ See accompanying notes to the consolidated financial statements Commitments and Contingency (note 16) - 1 - RUBICON MINERALS CORPORATION Consolidated Statements of Comprehensive Loss (Unaudited) (in Canadian dollars, in thousands except for share data) For the three months ended September 30 For the nine months ended September 30 Expenses Consulting and professional fees $ Depreciation 24 15 63 50 General and administrative (note 14) Investor relations (note 15) Salaries and benefits Share-based compensation (note 12) Loss before other items ) Interest and other income Option payments received in excess of property costs 19 40 Impairment loss on marketable securities - - ) - Foreign exchange loss ) (4
